PER CURIAM.
Mario N. Hughley appeals the district court’s order dismissing his 42 U.S.C. *274§ 1983 (2000) complaint pursuant to Fed. R.Civ.P. 12(b)(6), as barred by the statute of limitations. We have reviewed the parties’ briefs and joint appendix and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Hughley v. Basham, No. CA-03-85-2 (E.D. Va. filed Aug. 1, 2003 & entered Aug. 4, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED